Title: To James Madison from George W. Erving, 25 March 1808
From: Erving, George W.
To: Madison, James



No. 42.Duplicate.Sir,
 March 25, 1808

By the report of the Spanish official as published in  Madrid Gazette, which was referred to in the last post  dispatch, No. 41., it appeared that the Grand Duke of  no positive orders to pass thro’ Madrid with his troops  if it should be found necessary to do so, yet that they would not  in accord with the Spanish Government, &ca. &ca.  on the night of the 22nd., the Grand Duke arrived at San Martin, within half a league of this City, & on the 23rd. entered Madrid with near 20,000. men, some Regiments of horse, which have arrived with other detached parties yesterday; make the total about 24,000; & there are about 12,000. more at the Escorial.  It was conjectured that this unexpected movement, would change his Majesty’s purpose of coming to Madrid: yesterday morning however, pursuant to the notification mentioned in my last, he reached Madrid: he entered, contrary to custom, on horseback, dressed in the uniform of, & accompanied by the guards du corps, & surrounded by the whole body of grandees: he was received with the general acclamations of immense crowds, who thronged the streets in his way to the palace.
The former King & Queen were left at Aranjuez, from whence, in a few days, they go to Badajos.
The fair prospects which are opening for this Country, under the Reign of a King so universally beloved, & so well disposed, which the first acts of his administration have so strongly encouraged, are very much clouded by apprehensions on the side of France, founded not merely on the sudden entry of her troops but on the language & conduct of the Grand Duke, since he has been here.
How this may be approved of by the Emperor, whose arrival within two or three days is now officially announced, remains yet to be seen; but certain it is, that the behaviour of the Grand Duke amounts not only to a dissatisfaction with all which has passed, but an absolute refusal to recognize his present Majesty and there are no slight grounds for apprehending that his intention is to protect the Prince of Peace & to reinstate the King.  Hence, as what was apparently the first object of the Emperor has been effected by the people, it is supposed that the ground is changed, & that something more extensive is to be  such plea as the late transactions may furnish; if this be so, the misfortunes of this people, are not at an end.  I have taken perhaps the most exaggerated statement of the french force here & in Portugal, when I put it in my last letter  at 250,000. it is evident that great pains are taken to conceal the exact fact; but no opinion states it at less than 150,000.
I have the honor herewith to inclose copy of Mr. Cevallos’s communication respecting the abdication of the late King, of my answer; and of his note respecting his own continuance in office; on which I have merely returned him the usual complimentary felicitations.  With sentiments of perfect Consideration & Respect, Sir, Your very obt. hble Servant

George W Erving


P. S.  I have to day had the honor to receive the triplicate of your dispatch, dated October 18th. it was sent to me from Lisbon, whither it had been transmitted from Tangiers.


G. W. E.

